Citation Nr: 1129737	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-40 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for a left shoulder injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for depression and a left shoulder injury.

In March 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

1.  The most credible and probative evidence indicates that the Veteran injured his right shoulder, not his left shoulder, during service.  

2.  There is no medical evidence diagnosing a current left shoulder disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a left shoulder injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2009 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment reports, Social Security Administration (SSA) records, hearing testimony, and written statements from the Veteran.

The Board notes that the Veteran has not been given a VA examination for his left shoulder claim.  However, as will be discussed more fully below, the credible and probative evidence fails to show that the Veteran injured his left shoulder in service, and the current medical evidence fails to reflect any left shoulder disability.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran seeks service connection for a left shoulder condition which he contends is due to an injury sustained to that shoulder during active service.

Turning to the evidence, the service treatment records reveal that in February 1977, the Veteran was seen following a fall during a PT test.  He stated that he fell and heard a popping sound in his arm and shoulder.  He reported that he was unable to move his arm and had a loss of sensation starting at the right shoulder and right arm.  The clinician indicated there was no obvious dislocation.  There was a small amount of swelling of the anterior right shoulder.  The Veteran was referred for an x-ray.  The Veteran's right shoulder was subsequently x-rayed in February 1977, but revealed no evidence of fracture, dislocation or other bony abnormality.  The examiner noted the Veteran had full range of motion but was quite tender and that the shoulder was not dislocated.  The diagnosis was listed as contusion shoulder.  The note includes a notation apparently identifying the shoulder, but it is unclear and could be an "R" for right, "L" for left, or perhaps an "@" for at.  A follow-up 
x-ray of the right shoulder was taken in March 1977, which was normal.  During the September 1977 separation examination, the Veteran denied having any swollen or painful joints; bone, joint or other deformity; or painful or "trick" shoulder, and the upper extremities and musculoskeletal system were evaluated as normal upon physical examination.  

VA treatment records dating from October 2002 to 2011 are negative for any complaints, findings, or treatment referable to the left shoulder.  Likewise, treatment records contained in the SSA records are negative for remarks or clinical findings pertaining to the left shoulder.

In a written statement and during the March 2011 hearing before the undersigned Veterans Law Judge, the Veteran stated that he injured his left shoulder while using the high bars on the obstacle course during basic training at Fort Gordon, Georgia.  He said that he fell and struck the side of his face and his left shoulder.  He said he was hospitalized on post for a couple of days and was delayed in the completion of his basic training as a result of the injury.  He said that he was diagnosed with a torn ligament and a dislocated shoulder.  The Veteran testified that the February 1977 shoulder injury reported in the service treatment records is the same injury that he contends resulted in his claimed left shoulder condition.  The Veteran denied having ever had surgery for the injury.  He said that he had problems lifting and carrying heavy items during the remainder of his military service.  He also stated that his shoulder was painful while performing his post-service occupational duties as a surgical technologist.  He testified that he was having a current problem with the shoulder that he believed was linked to the original injury during service.  The Veteran also said that he did not have any treatment records for the shoulder.  He said that the last time he sought treatment for or was evaluated for his left shoulder was sometime in the 1980s.  He also indicated that there has been no current doctor linking his shoulder complaints to the injury in service.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder injury.

Initially, the Board notes that while the Veteran has reported having current left shoulder problems that have continued since service, the recent VA treatment records and SSA records do not reflect a diagnosis of any left shoulder condition, nor has the Veteran complained of symptoms of a left shoulder injury to his treatment providers.  In this regard, he testified that the last time he sought any treatment for his left shoulder was sometime in the 1980's, over 20 years ago.  The Board finds the lack of any current treatment or diagnosis in outpatient treatment records to be highly probative in this case.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Further, the Board has considered the Veteran's contentions that his claimed current left shoulder condition is related to the February 1977 shoulder injury documented in the service treatment records.  However, the service treatment records reflect that such injury was sustained to the Veteran's right shoulder, not his left.  While the February 1977 treatment note is less than clear in identifying which shoulder was being diagnosed as having a contusion, the remaining portions of that treatment report clearly reflect that the injury was to the right shoulder.  Thus, even if the examiner did write an "L", diagnosing contusion of left shoulder, such was merely 
a transcription error in light of the complaints and examination findings.  Such conclusion is further supported by the fact that the Veteran underwent an x-ray to his right shoulder in February 1977, and had another right shoulder x-ray as a follow up in March 1977.  Thus, three different clinicians identified and provided objective findings for the right shoulder.  The Board finds that the weight of the contemporaneous evidence establishes that the Veteran injured his right shoulder during service, not his left.  

While the Veteran contends that it was his left shoulder that was injured in service, the Board finds the contemporaneous service treatment records reflecting injury to the right shoulder to be more probative than the Veteran's contentions rendered more than 30 years after-the-fact.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider the significant time delay between the affiants' observations and the date on which the statements were written).  Moreover, while the Veteran currently complains of left shoulder pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In short, the most probative evidence reflects that the Veteran injured his right shoulder, not his left shoulder, during service, and the evidence does not reflect a left shoulder injury in service.  Moreover, the extensive medical evidence fails to reflect any current left shoulder disability.  Accordingly, the preponderance of evidence is against the claim, and service connection for a left shoulder injury is denied. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left shoulder injury is denied.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for depression.

The Veteran contends that his depression is a result of events that occurred during active service.  Specifically, he claims that while on guard duty he discovered a gentleman who had hung to death, and he witnessed the death of a pregnant woman during a five-mile run.  The Veteran also claims that he had difficulties during service involving his chain of command.

The service treatment records reveal that during the September 1977 separation examination, the Veteran endorsed a history of depression or excessive worry.  Upon mental status examination at that time, his mood was found to be slightly depressed and the impression was of no significant mental illness.

Recent VA treatment reports dating since October 2002 and SSA medical records show that the Veteran has been variously assessed with and treated for psychiatric disorders including depression, anxiety, dysthymic disorder, depressive disorder, mild major depressive disorder, rule out current superimposed major depressive episode/panic disorder, rule out generalized anxiety disorder/panic, rule out bipolar disorder, and rule out obsessive-compulsive disorder.

The Board notes that the Veteran has not been provided a pertinent VA examination during the current appeal.  In light of the above, the Board finds that a VA psychiatric examination should be provided to determine the nature of the Veteran's current psychiatric disability and its possible relationship to active service, including the symptoms that were noted therein.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

The Veteran also testified that he was diagnosed with depression and treated for such within 2 or 3 months of discharge from active service at the VA Highland Drive division.  On remand, the RO/AMC should seek to secure the records of such treatment.  Further, the Veteran testified that while working, he received treatment though the "UPMC" medical system.  After securing any necessary release from the Veteran, the RO/AMC should request any records of such treatment identified by the Veteran.  Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all private medical care providers who provided him with mental health treatment since service, including the "UPMC" medical system.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran which are not already contained in the claims file.  In addition, mental health treatment records from the VA Pittsburgh Healthcare System dating from 1977 to October 2002 and since January 2011 should be obtained.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature of any current psychiatric disorder and to obtain an opinion as to its possible relationship to service.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders identified.  Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder (other than a personality disorder) arose during service or is otherwise related to the Veteran's military service, including the complaints that were noted therein.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  After undertaking any additional development deemed necessary after the above has been completed, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


